 Case 2:17-cv-08220-DMG-SK Document 124 Filed 04/15/20 Page 1 of 1 Page ID #:2839




1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
9
10
11    Agricola Cuyuma SA;                            Case No.: CV 17-8220-DMG (SKx)
      Corporacion Agricola Vinasol SAC;
12
                           Plaintiffs,               ORDER ON CONTINUANCE OF
13    v.                                             FINAL PRETRIAL CONFERENCE
                                                     AND TRIAL DATES [123]
14    Corona Seeds, Inc.
      Crites Seed, Inc.;
15
                           Defendants.
16
17
18
           Upon consideration of the parties’ positions as well as the Court’s own calendar,
19
     and good cause appearing:
20
           IT IS HEREBY ORDERED that the Final Pretrial Conference and motions in
21
     limine [Doc. ## 103, 104] shall take place on July 14, 2020 at 2:00 p.m. and the Trial
22
     shall commence on August 4, 2020 at 8:30 a.m. The parties shall comply with the
23
     Court’s Scheduling and Case Management Order [Doc. # 45], except to the extent it has
24
     been modified herein.
25
26   DATED: April 15, 2020                       _______________________________
27                                               DOLLY M. GEE
                                                 UNITED STATES DISTRICT JUDGE
28
                                                 1
